DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record. The closest prior art of record Wu et al. (Publication Number 20150220547), teaches methods to generate modified/refined user inputs based on the original user input, such as a search query, where the method may generally include receiving an original user input and identifying core terms therein, determining potential alternative inputs by replacing core term(s) in the original input with another term according to a similarity matrix and/or substituting a word sequence in the original input with another word sequence according to an expansion/contraction table where one word sequence is a substring of the other, computing likelihood of each potential alternative input, and selecting most likely alternative inputs according to a predetermined criteria, e.g., likelihood of the alternative input being at least that of the original input (see abstract). The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “executing, by a processor, a first search query using the plurality of user-entered search text; identifying a highest contribution keyword from a keyword group based on a plurality of search results of the executed first search query, wherein identifying the highest contribution keyword based on calculating a contribution value of each keyword from the executed first search query to a plurality of search results, wherein the contribution value is calculated using an equation (1 + log(numDocs / docfreq + 1)), wherein numDocs is a number of total search result hits, and wherein docfreg is a number of documents within the search results within which a particular keyword appears; identifying a highest correlation alternate keyword from the keyword group to the identified highest contribution keyword, wherein the highest correlation alternate keyword is identified using the contribution value calculated for each keyword from the keyword group; creating an alternate keyword group from the keyword group by replacing the identified highest contribution keyword with the identified highest correlation alternate keyword; and executing a second search query using the created alternate keyword group”, and similarly in independent claims 10 and 19.
Dependent claims 2-9, 11-18 and 20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198